PER CURIAM:
Richard L. Rosenbaum, appointed counsel for Mark Joseph Harvey in this direct criminal appeal,, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to "withdraw is GRANTED, and *753Harvey’s convictions and sentences are AFFIRMED.1

. Our affirmance of Harvey's convictions and sentences shall not inhibit the district court’s plenary consideration of any Sixth Amendment claims that may be raised by 28 U.S.C. § 2255 motion to vacate, based on counsel’s representation in the district court.